Citation Nr: 0818347	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-37 379	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.  When released from active duty, he was returned to 
state control as a member of the Army Reserve for completion 
of Reserve Duty obligation.  He enlisted in the Army National 
Guard in December 1977 and served until May 1995.  His DD 
Form 214 reflected that his service in the Army National 
Guard from May 1982 to May 1995 was pursuant to 32 U.S.C. 
§ 502(f).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in November 
2005, the veteran requested a travel board hearing.  In a 
letter to VA dated in March 2006, the veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Additionally, the veteran also withdrew his appeal for the 
issue of entitlement to service connection for a right knee 
condition.  38 C.F.R. § 20.204.  Accordingly, the Board will 
proceed with consideration of this appeal based on the 
evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  "The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).  The term "active duty for training" includes, 
"in the case of members of the Army National Guard or Air 
National Guard of any State, full-time duty under" certain 
sections of title 32, United States Code, including section 
502.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The 
term "inactive duty for training" includes, "[i]n the case 
of members of the Army National Guard or Air National Guard 
of any State . . . duty (other than full-time duty) under" 
certain sections of title 32, United States Code, including 
section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

As noted in the introduction, the veteran had active duty 
from July 1969 to January 1972 and by means of this service 
he is a "veteran" under the law.  As to his service in the 
Army Reserves and the Army National Guard, he is not a 
"veteran" unless or until it is shown that he "was 
disabled . . . . from a disease or injury incurred or 
aggravated in line of duty" during a period of active duty 
for training (ACDUTRA) or unless or until it is shown that he 
"was disabled . . . . from an injury incurred or aggravated 
in line of duty" during a period of inactive duty for 
training (INACDUTRA).  If he was so disabled, such a period 
of ACDUTRA or INACDUTRA is then considered "active military 
service" and the person is then considered a "veteran" for 
that period of service.  

It appears from his May 2005 rating decision and subsequent 
October 2005 statement of the case (SOC) and January and 
March 2006 supplemental statements of the case (SSOCs) that 
the RO only considered the veteran's active duty service from 
July 1969 to January 1972 when adjudicating the claim.  
However, the veteran specifically noted in his March 2004 
Form 21-526 that his low back disability (claimed as low back 
condition) began in June 1989, which falls within his period 
of service in the Army National Guard from May 1982 to May 
1995 which appears to have been duty under section 502 of 
title 38 and therefore a lengthy period of ACDUTRA if the 
entire 13 years was "full-time" duty.  Additionally, the 
veteran's service and private medical records show 
assessments of a low back strain during both periods of 
military service-his active duty period and his period of 
service with the Army National Guard.  Therefore, on remand 
the RO must consider both periods of service when 
adjudicating the claim.

In this regard, the Board notes that it cannot determine what 
periods of the veteran's service after his period of active 
duty constituted periods of ACDUTRA or INACDUTRA, as it is 
unclear from the evidence of record what duties the veteran 
performed during that period and whether, or when, those 
duties included "full-time" duty under 32 U.S.C. § 502.  
See 38 C.F.R. § 3.6(c)(3), (d)(4).  The veteran's DD Form 214 
indicates that he was released from service under title 32, 
United States Code, section 502(f).  His DD Form 214 and the 
August 1995 Army National Guard current annual statement 
indicates that he had a 10-year period of inactive service 
prior to service between May 1982 and May 1995.  However the 
13 years between May 1982 and May 1995 are shown to have been 
"active" service and may have been "full-time" duty under 
section 502(f)-which may constitute a 13-year period of 
ACDUTRA.  The issues with regard to the veteran's service, 
other than his active duty service, are (1) whether he became 
disabled from an injury to his back or from a disease of the 
back, or from aggravation of a preexisting back injury or 
disease, during a period of ACDUTRA; or (2) whether he became 
disabled from an injury to his back, or from aggravation of a 
preexisting back injury, during a period of INACDUTRA  
Therefore, on remand, efforts should be undertaken to 
determine whether, or when, the veteran had ACDUTRA or 
INACDUTRA during his service with the Reserve and National 
Guard-especially with regard to his Army National Guard 
service between May 1982 and May 1995.  

Further, the Board notes that there are no medical records, 
service or private, associated with the veteran's inactive 
service between January 1972 and May 1982.  On remand, 
efforts should be undertaken to associate any records 
pertaining to this period of service, if they exist, with the 
claims file.  

In addition, the veteran has not been informed of the 
criteria for establishing service connection based on service 
during a period of ACDUTRA or INACDUTRA.  As noted above, it 
is possible for an individual who serves on ACDUTRA and 
INACDUTRA to establish service connection for a disability 
and to receive VA compensation benefits for a disability.  
However, some of the legal requirements for establishing 
entitlement to those benefits are different from those for 
"veterans" who served on active duty.  Although the veteran 
in this case is a "veteran," as that term is defined under 
the law, for the purposes of the period of active duty from 
July 1969 to January 1972, he has not yet established that he 
is a "veteran" for purposes of his other service-including 
his service in the National Guard from May 1982 to May 1995 
because it is not shown that he "was disabled . . . from a 
disease or injury incurred or aggravated in line of duty" 
during a period of ACDUTRA, or that he "was disabled . . . 
from an injury incurred or aggravated in line of duty" 
during INACDUTRA.  38 U.S.C.A. § 101(24); McManaway v. West, 
13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995), for the proposition that, "if a 
claim relates to period of [ACDUTRA], a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim" 
(emphasis in McManaway)); see also Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998), citing Paulson, 7 Vet. App. at 
470 ("[A]n individual who has served only on [ACDUTRA] must 
establish a service-connected disability in order to achieve 
veteran status.").

Thus, the veteran's claim for service connection for a low 
back disability includes the issues of whether his claimed 
low back disability was incurred or aggravated during his 
period of active duty from July 1969 to January 1972 and also 
whether he became disabled from a disease or injury of his 
low back incurred or aggravated in line of duty during a 
period of ACDUTRA or from an injury of his low back incurred 
or aggravated in line of duty during a period of INACDUTRA.  
In resolving these issues, the Board notes that, although he 
is entitled, with regard to his period of active duty from 
January 1969 to January 1972, to application of certain 
presumptions in the law which lessen the evidentiary burdens 
for "veterans" in establishing service connection for 
disabilities--including the presumptions of sound condition 
and of aggravation and the presumption for certain chronic 
diseases becoming manifest within one-year after a period of 
active duty, he is not entitled to these presumptions during 
his other periods of service, including the period of 
National Guard service between May 1982 to May 1995.  See 
Paulson, 7 Vet. App. at 470-71 (noting that the Board did not 
err in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period).

However, he is still entitled to have the RO's assistance in 
verifying the dates of periods of ACDUTRA and INACDUTRA and 
in obtaining any additional medical records associated with 
his service in the Reserve and National Guard.  In addition, 
he is still entitled to have the RO--without applying the 
presumptions in the law favorable to "veterans"--consider 
his claim for service connection both on a direct basis, 
i.e., as incurred in service, and based on aggravation if it 
is shown that a back disability pre-existed a period of 
ACDUTRA or INACDUTRA.

Moreover, the Board notes that the veteran has not had a VA 
examination in connection with his claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is necessary 
because there is in-service evidence of low back strain and 
pain during both periods of service between July 1969 and 
January 1972 and between May 1982 and May 1995 for which 
service medical records and other medical records are in the 
file.  Further, a January 2006 letter from Dr. R.H. reflected 
that the veteran has suffered from low back pain on and off 
for years.  As such, there is evidence of a current low back 
disability and evidence of in-service low back complaints 
which are alleged to have occurred since service.  
Accordingly, it necessary to obtain a medical examination or 
medical opinion in order to decide the claim for a low back 
disability in this case.  38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be notified that, in 
order to substantiate his claim for a low 
back disability during his periods of 
service with the Reserve and in the Army 
National Guard, the evidence must show 
that he was disabled from a disease or 
injury to his low back incurred or 
aggravated in line of duty during a period 
of ACDUTRA or from an injury to his low 
back incurred or aggravated in line of 
duty during a period of INACDUTRA, and 
that the evidence must also establish that 
such a disability of his low back has 
continued to the present day or otherwise 
has resulted in a current disability of 
his low back.

2.  The AMC/RO should follow the 
appropriate procedures to determine 
whether and when the veteran had ACDUTRA 
(which includes "full-time" duty under 
title 32, section 502) or INACDUTRA (which 
may consist of "other than full-time" 
duty under title 32, section 502) when he 
served in the Reserve and Army National 
Guard.  38 U.S.C.A. § 101(22)(C), (23)(C) 
and 38 C.F.R. § 3.6(c)(3) and (d)(4).  All 
attempts to obtain this information should 
be documented in the record.

3.  The AMC/RO should ascertain from the 
veteran whether he had treatment for his 
low back from 1972 to 1982.  If so, the 
AMC/RO should obtain any necessary 
releases and associate these records with 
the claims file.  

4.  After the aforementioned development 
has been undertaken, please schedule the 
veteran for a VA examination to evaluate 
his claimed low back disability.  A copy 
of the claims folder and this REMAND must 
be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and any VA 
treatment reports, the examiner should 
render a diagnosis regarding the 
veteran's low back disability.  If it is 
not possible to render a current 
diagnosis, so state.  

b.  Additionally, based on a review of 
the claims folder and the examination 
findings, the examiner should state a 
medical opinion as to the likelihood that 
any current low back disability is the 
result of a disease or injury incurred in 
or aggravated during service from July 
1969 to January 1972, as opposed to its 
being due to some other factor or 
factors.  In rendering this opinion, the 
examiner should opine to the extent 
possible whether the veteran had a pre-
existing back disability prior to service 
entrance in July 1969, and if so, whether 
it was clear that any such pre-existing 
back disability was not aggravated beyond 
its natural progression during this time 
period.  If the examiner determines that 
the veteran did not have a pre-existing 
back disability prior to service entrance 
in July 1969, he or she should opine as 
to the likelihood (likely, unlikely, at 
least as likely as not) that a low back 
disability was incurred during that 
period.  The examiner should pay 
particular attention to the May 1969 
induction examination which reflected 
that the veteran had lower back pain 
(LBP) since September 1968 following an 
automobile accident, the May 1969 report 
of medical history wherein the veteran 
stated that he had lower back pain since 
the automobile accident, and the July 
1969 notation on the September 1968 
induction examination which indicated 
that the lower back pain was documented 
as a temporary sprain that was treated 
and was not considered disqualifying 
(NCD).  

Further the examiner should opine as to 
the relationship, if any, between any 
current low back disability and his 
service from 1972 in the Army Reserve and 
in the Army National Guard.  To the 
extent possible, the examiner should 
opine whether it is at least as likely as 
not that the veteran had a pre-existing 
low back disability prior to the start of 
his service Reserve and Guard service in 
the 1970s.  If so, the examiner should 
opine whether it is at least as likely as 
not that he became disabled from a 
disease or injury of his low back 
aggravated beyond its natural progression 
in line of duty between January 1972 and 
May 1995.  If the examiner determines 
that the veteran did not have a pre-
existing low back disability prior to 
January 1972, he or she should opine 
whether it is at least as likely as not 
that he became disabled from a disease or 
injury of his low back incurred in line 
of duty between January 1972 and May 
1995.  

5.  After all of the aforementioned 
development has been completed, the RO/AMC 
should readjudicate the claim based on a 
consideration of all of the evidence of 
record, including that added pursuant to 
this remand order.  The AMC/RO should 
consider the presumptions of soundness and 
aggravation when adjudicating whether the 
veteran had a low back disability that was 
incurred in or aggravated during his 
active duty service (July 1969 to January 
1972).  The AMC/RO should also consider 
whether the veteran was disabled from a 
disease or injury to his low back incurred 
in the line of duty during a period of 
ACDUTRA, or from an injury to his low back 
incurred in the line of duty during a 
period of INACDUTRA.  The AMC/RO should 
consider whether any low back disability 
shown during a period of ACDUTRA or 
INACDUTRA preexisted service, without 
affording the veteran the presumption of 
sound condition, and, if so, whether a 
preexisting low back disability was 
aggravated during ACDUTRA or INACDUTRA, 
without affording the veteran the 
presumption of aggravation where a 
preexisting low back disability underwent 
an increase in severity during service.  
If such action does not resolve the claim, 
an SSOC should be issued to the veteran 
and his representative which includes the 
appropriate laws and regulations relevant 
to ACDUTRA and INACDUTRA and aggravation.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



